DETAILED ACTION
1.	Claims 1, 3, 5-12, 14 and 16-22 of U.S. Application 16/735537 filed on November 22, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “W1” has been used to designate both the width of the slot opening figure 3 and width of the stator tooth in figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.
Response to Arguments
4.	Applicant’s arguments, see page 5, filed November 22, 2021, with respect to amended claims 1 and 12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 6-10, 12, 14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN 103280903, see English Machine Translation previously attached) in view of Hino et al (Hino) (U.S. PGPub No. 20190149022).
Regarding claim 1, Cao teaches (see figs. 1 and 7 below) a stator (stator composed of elements 1, 2, 3 and 4 shown in fig. 1) for an electric motor, the stator (Abstract; pages 14 and 15) comprising: 

each tooth (2) having an inward portion (see annotated fig. 7 below) and an outward portion (see annotated fig. 7 below) (Abstract; pages 14 and 15); 
an electrically transmissive coil of wire (7) wound contiguously upon the inward portions (see annotated fig. 7 below) of at least a subset of teeth (2) from the plurality of teeth (2) (Abstract; pages 14 and 15); and 
a plurality of wedge members (1) radially arranged about the common central axis and located intermittently with the plurality of teeth (2) such that each wedge member (1) abuts with the outward portions (see annotated fig. 7 below) of adjacently located teeth (2) (Abstract; pages 14 and 15).

    PNG
    media_image1.png
    557
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    573
    773
    media_image2.png
    Greyscale

	Cao does not explicitly teach an end of the inward portion of each tooth defines a pair of ledge members extending laterally from the tooth which define an opening of a first width, wherein the first width is less than a second width of the electrically transmissive coil of wire.
	However, Hino teaches (see figs. 17 and 18 below) an end of the inward portion of each tooth (see annotated fig. 17 below) defines a pair of ledge members (131) extending laterally from the tooth (see annotated fig. 17 below) which define an opening of a first width (X2), wherein the first width (X2) is less than a second width (X1) of the 

    PNG
    media_image3.png
    637
    655
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    577
    813
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cao and provide an end of the inward portion of each tooth defines a pair of ledge members extending laterally from the tooth which define an opening of a first width, wherein the first width is less than a second width of the electrically transmissive coil of wire as taught by Hino in order to improve reliability by securely holding the coil units in place (Hino, ¶ 194).
claim 3/1, Cao in view of Hino teaches the device of claim 1 but does not explicitly teach wherein adjacently located teeth are spaced apart from one another by a distance that is less than the second width.
However, Hino further teaches (see figs. 17 and 18 above) wherein adjacently located teeth are spaced apart from one another by a distance that is less than the second width (X2) (¶ 194; ¶ 121) in order to improve reliability by securely holding the coil units in place (Hino, ¶ 194).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cao and provide adjacently located teeth are spaced apart from one another by a distance that is less than the second width as further taught by Hino in order to improve reliability by securely holding the coil units in place (Hino, ¶ 194).
Regarding claim 6/1, Cao in view of Hino teaches the device of claim 1, Cao further teaches (see figs. 1, 4 and 7 above) wherein each wedge member (1) comprises a radially inward portion (see annotated fig. 4 above) proximal to the common central axis and a radially outward portion (see annotated fig. 4 above) distal from the common central axis (Abstract; pages 14 and 15).
Regarding claim 7/6/1, Cao in view of Hino teaches the device of claim 1, Cao further teaches (see figs. 1, 4 and 7 above) wherein a width of the radially outward portion (see annotated fig. 4 above) is greater than a width of the radially inward portion (see annotated fig. 4 above) (figs. 4 and 7; Abstract; pages 14 and 15).
Regarding claim 8/6/1, Cao in view of Hino teaches the device of claim 1, Cao further teaches (see figs. 1, 4 and 7 above) wherein an end of the radially outward 
Regarding claim 9/8/6/1, Cao in view of Hino teaches the device of claim 1, Cao further teaches (see figs. 1, 4 and 7 above) the end of the radially outward portion (see annotated fig. 4 above) of each wedge member (1) defines a recessed portion (1-3) extending partway along the width of the radially outward portion (see annotated fig. 4 above) (figs. 4 and 7; Abstract; pages 14 and 15).
Regarding claim 10/1, Cao in view of Hino teaches the device of claim 1, Cao further teaches (see figs. 1, 4 and 7 above) wherein the plurality of teeth (2) and the plurality of wedge members (1) are made from a similar material (both teeth and wedge members are made from silicon steel, see Abstract, pages 14 and 15).
Regarding claim 12, Cao teaches (see figs. 1 and 7 below) an electric motor (title, Abstract) comprising: 
a stator (stator composed of elements 1, 2, 3 and 4 shown in fig. 1) (Abstract; pages 14 and 15) comprising: 
a stator core (1, 2) having a plurality of teeth (2) radially arranged about a common central axis of the stator core (1, 2) and located in a spaced apart manner from one another (Abstract; pages 14 and 15), 

an electrically transmissive coil of wire (7) wound contiguously upon the inward portions (see annotated fig. 7 below) of at least a subset of teeth (2) from the plurality of teeth (2) (Abstract; pages 14 and 15); and 
a plurality of wedge members (1) radially arranged about the common central axis and located intermittently with the plurality of teeth (2) such that each wedge member (1) abuts with the outward portions (see annotated fig. 7 below) of adjacently located teeth (2) (Abstract; pages 14 and 15).
Cao does not explicitly teach an end of the inward portion of each tooth defines a pair of ledge members extending laterally from the tooth which define an opening of a first width, wherein the first width is less than a second width of the electrically transmissive coil of wire.
However, Hino teaches (see figs. 17 and 18 above) an end of the inward portion of each tooth (see annotated fig. 17 below) defines a pair of ledge members (131) extending laterally from the tooth (see annotated fig. 17 below) which define an opening of a first width (X2), wherein the first width (X2) is less than a second width (X1) of the electrically transmissive coil of wire (21) (¶ 194; ¶ 121) in order to improve reliability by securely holding the coil units in place (Hino, ¶ 194).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cao and provide an end of the inward portion of each tooth defines a pair of ledge members extending laterally from the tooth which define an opening of a first width, wherein the 
Regarding claim 14/12, Cao in view of Hino teaches the device of claim 12, Cao further teaches (see figs. 1 and 7 above and fig. 4 below) wherein adjacently located teeth (2) are spaced apart from one another by a distance (distance between teeth 2 is zero, since inner surface of the stator is completely smooth as disclosed on page 15, therefore stator teeth must be joined or in contact with each other) that is less than the width of the coiled wire (see annotated fig. 7) (figs. 4 and 7; page 15).
Regarding claim 17/12, Cao in view of Hino teaches the device of claim 12, Cao further teaches (see figs. 1, 4 and 7 above) wherein each wedge member (1) comprises a radially inward portion (see annotated fig. 4 above) proximal to the common central axis and a radially outward portion (see annotated fig. 4 above) distal from the common central axis (Abstract; pages 14 and 15).
Regarding claim 18/17/12, Cao in view of Hino teaches the device of claim 17, Cao further teaches (see figs. 1, 4 and 7 above) wherein a width of the radially outward portion (see annotated fig. 4 above) is greater than a width of the radially inward portion (see annotated fig. 4 above) (figs. 4 and 7; Abstract; pages 14 and 15).
Regarding claim 19/17/12, Cao in view of Hino teaches the device of claim 17, Cao further teaches (see figs. 1, 4 and 7 above) wherein an end of the radially outward portion (see annotated fig. 4 above) of each wedge member (1) is configured to allow application of a compressive load directed radially-8-TSLA.473APATENT inward towards the common central axis (a compressive force or load can be applied to the radially outer surface of wedge 
Regarding claim 20/19/17/12, Cao in view of Hino teaches the device of claim 19, Cao further teaches (see figs. 1, 4 and 7 above) the end of the radially outward portion (see annotated fig. 4 above) of each wedge member (1) defines a recessed portion (1-3) extending partway along the width of the radially outward portion (see annotated fig. 4 above) (figs. 4 and 7; Abstract; pages 14 and 15).
Regarding claim 21/12, Cao in view of Hino teaches the device of claim 12, Cao further teaches (see figs. 1, 4 and 7 above) wherein the plurality of teeth (2) and the plurality of wedge members (1) are made from a similar material (both teeth and wedge members are made from silicon steel, see Abstract, pages 14 and 15).
7.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Hino as applied to claims 1 and 12 respectively above, and further in view of Adaniya et al (Adaniya) (U.S. PGPub No. 20070290567).
Regarding claim 5/1, Cao in view of Hino teaches the device of claim 1 but does not explicitly teach wherein each tooth is stratified along a height of the stator core and comprises at least two teeth members stacked in a direction parallel to the common central axis.
However, Adaniya teaches (see fig. 2 below) wherein each tooth (12) is stratified along a height of the stator core and comprises at least two teeth members (12a) stacked in a direction parallel to the common central axis (¶ 2; ¶ 3) in order to reduce eddy current loss (Adaniya, ¶ 3).

    PNG
    media_image5.png
    395
    364
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cao in view of Hino and provide each tooth is stratified along a height of the stator core and comprises at least two teeth members stacked in a direction parallel to the common central axis as taught by Adaniya in order to reduce eddy current loss (Adaniya, ¶ 3).
Regarding claim 16/12, Cao in view of Hino teaches the device of claim 12 but does not explicitly teach wherein each tooth is stratified along a height of the stator core and comprises at least two teeth members stacked in a direction parallel to the common central axis.
However, Adaniya teaches (see fig. 2 above) wherein each tooth (12) is stratified along a height of the stator core and comprises at least two teeth members (12a) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cao in view of Hino and provide each tooth is stratified along a height of the stator core and comprises at least two teeth members stacked in a direction parallel to the common central axis as taught by Adaniya in order to reduce eddy current loss (Adaniya, ¶ 3).
8.	Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Hino as applied to claims 1 and 12 respectively above, and further in view of Keller et al (Keller) (WO 2019154658, see English Machine Translation previously attached).
Regarding claim 11/1, Cao in view of Hino teaches the device of claim 1 but does not explicitly teach wherein the plurality of teeth and the plurality of wedge members are made from dissimilar materials.
However, Keller teaches (see fig. 1a below) the plurality of teeth (1b) and the plurality of wedge members (11) are made from dissimilar materials (Abstract; ¶ 13; ¶ 51 to ¶ 53; ¶ 56) in order to reduce weight and improve heat conduction (Keller, ¶ 13 to ¶ 16; ¶ 53). 

    PNG
    media_image6.png
    605
    735
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cao in view of Hino and provide wherein the plurality of teeth and the plurality of wedge members are made from dissimilar materials as taught by Keller in order to reduce weight and improve heat conduction (Keller, ¶ 13 to ¶ 16; ¶ 53).
Regarding claim 22/12, Cao in view of Hino teaches the device of claim 12 but does not explicitly teach wherein the plurality of teeth and the plurality of wedge members are made from dissimilar materials.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cao in view of Hino and provide wherein the plurality of teeth and the plurality of wedge members are made from dissimilar materials as taught by Keller in order to reduce weight and improve heat conduction (Keller, ¶ 13 to ¶ 16; ¶ 53).
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834  

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834